Hemphill, Ch. J.
This suit is by the Sheriff of Panola County, to recover the sum of seventy-eight dollars, for expenses incurred by him in keeping and lodging a jury, under an order of the District Court directing him to prevent them from separating, to provide them with a room, furnish them with provisions, &c.
This account, being presented to, and rejected by the County Court, was sued before a magistrate, and judgment thereon had. The cause being removed to the District Court, and a jury being waived, judgment was for defendant, and the plaintiff has appealed.
To sustain the appeal, the plaintiff relies upon Articles 309 and 2878. By the first, among other matters, it is provided that the County Court shall provide Court Houses, jails and all necessary public buildings, and allow all county accounts ; and by the latter, that it shall allow all reasonable expenses incurred by the Sheriff in the performance of his duty.
There is no doubt that under these powers and duties, the County Court would be liable for any necessary or reasonable expenses incurred by a Sheriff, in providing a room for a jury, and in furnishing them with fire, xvater, stationary, &c., and also for the attendance of a bailiff. These articles are or may be indispensably necessary to the jury, in the discharge of their duties, and come legitimately within the scope of such expenses, incurred by the District Court in the administration of justice, as must be provided for by the County Court. *175But I am not aware of any law or usage which would require-the county to furnish the jury with provisions.
This charge is one which is borne by the jury themselves and an order to furnish the jury with food does not import that this is to be done at the expense of the county, but that as they are not permitted to separate, the Sheriff must take care that their provisions are duly received by them. A. charge against a county, for the board and lodging of juries, might very easily be magnified into a burthen quite too grievous to be endured. 4
There are no items in this account; and on that score, it is. decidedly objectionable. It is impossible to separate that which is reasonable, in the charge, from that which is unreasonable; and as presented, there was no error in the rejection of the-whole claim.
Judgment afiirmed.